DAUKSCH, Judge.
Appellant has raised no issue on appeal but this court has examined the record and found error. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); State v. Causey, 503 So.2d 321 (Fla. 1987).
The judge erred in requiring appellant to make payments to First Step of Volusia County. See Macon v. State, 639 So.2d 206 (Fla. 5th DCA 1994); Eckenrode v. State, 638 So.2d 214 (Fla. 5th DCA 1994).
SENTENCE VACATED; REMANDED FOR RESENTENCING.
W. SHARP, and PETERSON, JJ., concur.